Citation Nr: 0007072	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In November 1996, the RO denied claims of entitlement 
to service connection for hearing loss, tinnitus, aggravation 
of a foot condition, and residuals of a head injury.   The 
veteran appealed all denials.  However, at his hearing, held 
in December 1998, he stated that he desired to withdraw his 
claim for residuals of a head injury, and that claim is 
therefore not before the Board at this time.  See 38 C.F.R. 
§ 20.204(b) (1999).  In June 1998, the RO denied the 
veteran's claim seeking entitlement to service connection for 
post-traumatic stress disorder (PTSD), and the veteran has 
appealed that determination.

FINDINGS OF FACT

1.  The claims file does not contain competent medical 
evidence of a diagnosis of PTSD.

2.  The claims file does not contain competent medical 
evidence of a nexus or relationship between hearing loss or 
tinnitus and the veteran's period of active duty.

3.  The claims file does not contain competent medical 
evidence that a bilateral foot disorder which pre-existed 
service increased in severity during service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
hearing loss, tinnitus, PTSD, and a bilateral foot disorder, 
are not well grounded.  38 U.S.C.A. §§ 1155, 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Hearing Loss, Tinnitus, Foot Disorder 

The veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of his service.  In particular, at his 
hearing held in December 1998, he stated that his ears had 
begun to ring shortly after service, and that his hearing had 
started deteriorating about six months before the hearing 
(i.e., June 1998).  He argues that he has hearing loss and 
tinnitus as a result of exposure to artillery, and working 
around machinery, to include refueling helicopters and 
working as a truck driver.  He further argues that he had 11 
corrective surgeries on his feet (for clubfoot) prior to 
service, and that his feet were so tender when he went into 
the service that he could not march.  He testified that he 
could not complete the five-mile run required for graduation 
from airborne school without the assistance of his sergeant.  
He asserts that his parachute jumps for airborne 
qualification, as well as other stresses of service, 
aggravated his preexisting foot disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (1999); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  See 38 
C.F.R. § 3.385 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(1999). 

However, the threshold question that must be answered as to 
these issues is whether the veteran has presented well-
grounded claims for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran's service medical records include an pre-entrance 
examination report, dated in July 1968, which notes that the 
veteran's ears, drums and feet were clinically evaluated as 
normal, that he had undergone a "shortening of the left 
foot," and that he was able to jump and run with a full 
range of motion, NCD (not considered disabling).  An 
accompanying report of medical history shows that he reported 
an injury to the left foot.  As for his hearing, the results 
from the audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
 0
50
60

An "airborne" examination report, dated in April 1969, 
shows that his ears, drums and feet were clinically evaluated 
as normal.  An accompanying report of medical history notes 
scars on both feet.  The results from the audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
0
20
LEFT
10
10
 10
0
20

A report, dated in July 1969, shows that the veteran was 
treated for an infected third toe.  He was treated for an 
infected foot in September 1970.  He was treated for a 
plantar's wart in August 1971.  In October 1971, he refused 
treatment for a growth on his right third toe.  In November 
1971, the veteran was treated for plantar's warts on his 
right foot.  In May 1972, he was treated for foot pain.  The 
assessment was probable fascia tear from exercise.  In June 
1972, the veteran injured his big toe of the right foot 
landing from a parachute jump.  An X-ray report shows a 
possible fracture.  The veteran's separation examination 
report, dated in August 1972, shows that his ears, drums and 
feet were clinically evaluated as normal, with the exception 
of a notation of a plantar's wart on the right foot.  The 
results from the audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
 0
0
30

The relevant post-service medical evidence includes an Agent 
Orange protocol examination report, dated in May 1995, which 
shows that the veteran reported that he had undergone 
bilateral foot surgeries as a child.  

The claims files contain VA outpatient treatment reports, 
dated between 1980 and 1997.  These reports are remarkable 
for several records, dated in March 1996, which collectively 
show that the veteran reported that he had a history of 
clubfoot, with multiple surgeries as a child, that he had 
foot pain which had been aggravated by paratrooper activity, 
and that he had dropped a 100-pound asphalt cylinder on his 
right foot, resulting in a fracture of the second and third 
toes.  The assessments were clubfeet with residual 
deformities and plantar fasciitis, "clubfoot residuals," 
and a toe fracture.  In a report, dated in September 1996, 
the veteran reported that his (bilateral) "heels are painful 
for a long time ever since operations."  

The claims file includes a VA examination report, dated in 
July 1996, which contains the results from the audiological 
examination which indicate that the veteran has hearing loss 
in both ears, as defined in 38 C.F.R. § 3.385.  The examiner 
stated that the veteran has severe high frequency 
sensorineural hearing loss in both ears, left ear greater 
than right ear, and intermittent tinnitus in both ears.  

The claims files also contain VA "general medical," and 
"bones" examination reports, each dated in July 1996, which 
contain an assessment noting status post multiple procedures 
for bilateral clubbed feet, and a diagnosis noting complaints 
of bilateral foot pain.

Records from the Social Security Administration (SSA) show 
that in May 1997 the veteran was determined to be disabled 
due to a primary diagnosis of club feet and a secondary 
diagnosis of depression.  The SSA's records include a report 
from Charles Gutenkauf, M.D., dated in May 1997, which 
contains findings that include residual pes cavus, slight 
adductus, a slightly tight Achilles, valgus deformity and 
plantar fasciitis.

The Board finds that the veteran has failed to provide 
medical evidence that there is a nexus between any current 
hearing loss, or tinnitus, and his service, or that he has a 
bilateral foot disorder which was aggravated by his service.  
In this regard, the first evidence of hearing loss and 
tinnitus is found in the VA examination report dated in July 
1996, and therefore comes approximately 23 years after 
separation from active duty.  In addition, there is no 
evidence of hearing loss within a year of separation from 
active duty service upon which to afford service connection 
under the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, the record does not include any medical 
opinion linking a continuity of symptoms reported by the 
veteran to any of the claimed disabilities, so as to well-
ground the claims under Savage v. Gober, 10 Vet. App. 488 
(1997).  Finally, with regard to the claim for aggravation of 
a bilateral foot disorder, the VA outpatient records indicate 
that the veteran sustained an intercurrent injury to his 
right foot after separation from service, in March 1996.  
That was the first evidence of treatment for a foot disorder 
after service, and it came approximately 23 years after 
separation from service.  In any event, the claims file does 
not contain a medical opinion that the veteran's pre-existing 
bilateral foot disorder was aggravated by service.  
Accordingly, the claims are not well grounded and must be 
denied.


II.  PTSD

The veteran asserts that he has PTSD as a result of his 
service.  In June 1998, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(1999). 

The veteran's discharge (DD Form 214) shows that his military 
occupation specialty was equipment storage specialist.  The 
veteran's personnel record (DA Form 20) shows that the 
veteran served with the U.S. Army, with service in Vietnam 
from November 1969 through November 1970 as a supply 
specialist with Company C (S&S), 173d Support Battalion, 173d 
Airborne Brigade.  Both the DD Form 214 and DA Form 20 
indicate that the veteran received the Vietnam Service Medal 
and the Vietnam Campaign Medal.

The veteran asserts that service connection for PTSD is 
warranted based on his service in Vietnam, during which time, 
he states that he witnessed combat while on guard duty and 
while providing security for convoys.  He also states that he 
did the following while in Vietnam: flew as a crewman in a 
helicopter, accidentally ran over a Vietnamese national, shot 
a Vietnamese national in the face with a flare, and saw a 
woman with a severe facial wound, as well as dead bodies.  
The service decorations listed in the veteran's DD Form 214 
do not include the Combat Infantryman Badge, Purple Heart, or 
similar combat citation.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In this case, the veteran's claim must 
be denied because he has not provided a medical opinion to 
substantiate his claim that he has been diagnosed as having 
PTSD.  In this regard, the veteran's service medical records 
are silent as to complaints, treatment or a diagnosis 
involving an acquired psychiatric disorder.  The veteran's 
separation examination report, dated in August 1972, shows 
that he was evaluated as psychiatrically normal.  
Subsequently dated medical evidence includes VA hospital and 
outpatient treatment reports, and several reports from 
private health care providers, none of which diagnose PTSD.  
These reports include, but are not limited to, a July 1996 VA 
mental disorders examination report with an Axis I diagnosis 
of polysubstance abuse, in remission, a May 1997 SSA finding 
of depression, a September 1998 VA hospital report with an 
Axis I diagnosis of bipolar disorder, and a May 1999 report 
from a staff psychologist at the Iowa Veterans Home (IVH), 
who stated that the IVH psychiatrist had diagnosed the 
veteran with a major depressive disorder.

The Board finds that the claims file does not currently 
contain a diagnosis of PTSD.  Accordingly, as no competent 
evidence has been presented that the veteran currently has 
PTSD, his claim must be denied as not well grounded.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.304(f).  In this regard, 
the VA outpatient reports contain several references to the 
veteran essentially indicating that he has symptoms 
consistent with PTSD.  However, these notations appear in the 
medical history portion of the reports, and are not 
accompanied by citation to clinical findings or other indicia 
of reliability such as psychological testing, additional 
medical comment, or citation to clinical findings, and the 
notations appear to be no more than bare transcriptions of 
lay history.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); see also McQueen v. West, 96-403 (U.S. Vet. App. Dec. 
16, 1999).  Of particular note, the Board has considered 
notations of "rule out PTSD" in a report from the VA 
Medical Center in Des Moines, Iowa (Des Moines VAMC), dated 
in September 1997, and August 1998.  However, a statement in 
a clinical record that a diagnosis should be "ruled out" is 
not, by its terms, a diagnosis. The Board further points out 
that, with regard to the August 1998 statement that a 
diagnosis of PTSD should be ruled out, reference to a 
subsequently dated Des Moines VAMC record from the same 
period of hospitalization (specifically a VA consultation 
note, dated August 26, 1998, which is signed by the PTSD 
program coordinator) shows that it was determined that the 
veteran did not have PTSD, and that it was highly unlikely 
that further evaluation would change the initial 
assessment/evaluation of October 6, 1997 (which determined 
that the veteran did not have PTSD). 

In addition, the veteran has argued that a letter from a VA 
psychologist, C. S. H., Ph.D., of the VA Medical Center in 
Iowa City, Iowa (Iowa City VAMC), dated in November 1997, 
shows that he has PTSD.  Specifically, Dr. H. stated, in 
pertinent part, that: 

[The veteran] was seen today to begin an 
initial evaluation for post-traumatic 
stress disorder.  This process is likely 
to result in his ongoing therapy with the 
Psychology Service.  He has not been 
gainfully employed in over 1 year, due in 
part to this condition.  

As with the previously discussed notations of "rule out 
PTSD," Dr. H.'s letter does not in fact report a diagnosis 
of PTSD by Dr. H. after a workup and/or psychological 
testing, and there is no indication that Dr. H. had been able 
to review the previous months' medical records from the Des 
Moines VAMC.  Furthermore, there is no indication that the 
veteran did in fact receive follow-up treatment at the Iowa 
City VAMC, or that the Iowa City VAMC ever made a PTSD 
diagnosis.  The Board therefore finds that the notations of 
" rule out PTSD" and the contents of Dr. H.'s letter 
regarding PTSD are not competent medical evidence of a 
diagnosis of PTSD sufficient to render the claim well 
grounded.  This conclusion is buttressed by the report of a 
psychologist at the Iowa Veterans Home in May 1999 that he 
saw the veteran 10 times from January 1999 through April 
1999, and he noted that VA "has not formally diagnosed (the 
veteran) with post-traumatic stress disorder".  Finally, the 
Board notes that the IVH psychologist did not report a 
diagnosis of PTSD.    


III.  Conclusion

The Board has considered the veteran's statements indicating 
that he has hearing loss, tinnitus, an aggravated bilateral 
foot disorder, and PTSD, as a result of his service.  
However, while the veteran's statements represent evidence of 
continuity of symptomatology, his statements are not 
competent evidence that relates the claimed conditions to 
service.  Savage, supra.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims for service 
connection for hearing loss, tinnitus, a bilateral foot 
disorder, and PTSD, must be denied as not well grounded. 

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand these claims to the 
RO for consideration of the issue of whether the appellant's 
claims are well grounded would be pointless and, in light of 
the law cited above, would not result in determinations 
favorable to him.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 
(1992).  Further, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Well grounded claims not having been submitted, service 
connection for hearing loss, tinnitus, a bilateral foot 
disorder, and PTSD is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

